 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY O’KEEFE,                                   No. 2: 11-cv-2659 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    JERRY BROWN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 11, 2018, this action settled following a settlement

19   conference. On September 19, 2018, the parties filed a stipulation to voluntarily dismiss this

20   action. (ECF No. 323.)

21           On March 11, 2019, plaintiff filed a letter with the court stating that on January 25, 2019,

22   two checks from the settlement, for $1050 and $3950, were deposited in his inmate trust account.

23   Plaintiff states that later that day, $1050 was “taken” from his account. Plaintiff states that he was

24   later informed that the $1050 taken from his account on January 25, 2019 was applied toward his

25   restitution.

26           In the March 11, 2019 letter, plaintiff states that many years ago his father paid his $5000

27   restitution. For this reason, plaintiff alleges that $1050 should not have been taken from his trust

28   account and applied toward his restitution. Attached to plaintiff’s March 11, 2019 letter is an
                                                        1
 1   “Inmate Statement Report” dated June 8, 2018. (ECF No. 328 at 3.) This document states that

 2   plaintiff’s restitution fine of $5000 is fulfilled. (Id.) Plaintiff has also attached a document

 3   containing a note by a prison official stating that on January 25, 2019, $1050 was taken from his

 4   trust account and applied toward his restitution. (Id. at 2.)

 5          Accordingly, IT IS HEREBY ordered that within fifteen days of the date of this order,

 6   counsel for defendants shall file a response to plaintiff’s claim that $1050 of the money he

 7   received from the settlement was improperly removed from his trust account and applied toward

 8   his restitution; defendants shall provide relevant documentation in support of their briefing.

 9   Dated: March 20, 2019

10

11

12

13
     Ok2659.set(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
